NOT PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
           ________________

               No. 09-2159
            ________________

      UNITED STATES OF AMERICA

                   v.

            ROBERT COOPER,
                     Appellant

            ________________

               No. 09-2400
            ________________

      UNITED STATES OF AMERICA

                   v.

KEENAN BROWN, a/k/a DOT, a/k/a Nino Brown

                       Keenan Brown,
                             Appellant
            ________________

               No. 09-3447
            ________________

      UNITED STATES OF AMERICA

                   v.

           JAMAR CAMPBELL,
            also known as MAR

                 Jamar Campbell,
                       Appellant
                                    ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
           (D.C. Criminal Action Nos. 2-05-cr-00440-005, 2-05-cr-00440-004,
                                  2-05-cr-00440-006)
                     District Judge: Honorable R. Barclay Surrick
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 15, 2013

               Before: AMBRO, HARDIMAN, and COWEN, Circuit Judges

                             (Opinion filed February 21, 2014)
                                   ________________

                                        OPINION
                                    ________________

AMBRO, Circuit Judge

       Jamar Campbell, Robert Cooper, and Keenan Brown were tried and convicted on

multiple counts relating to their participation in a conspiracy to distribute cocaine and

cocaine base. On appeal, they raise challenges to both their convictions and their

sentences.1 We affirm the convictions and sentences of Cooper and Brown. We affirm

Campbell’s conviction but vacate his sentence and remand his case to the District Court

for resentencing consistent with this opinion and with Alleyne v. United States, 133 S. Ct.

2151 (2013).

I. Background




1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                              2
      Appellants were participants in a conspiracy to distribute large quantities of

cocaine and cocaine base in the Philadelphia area and elsewhere between January 1998

and August 2005. The conspiracy was headed by Alton Coles. Campbell was a trusted

member of the organization who delivered bulk quantities of cocaine and cocaine base

supplied by Coles to sellers and collected cash from them to deliver to Coles. Cooper

and Brown were street-level sellers who sold controlled substances supplied by Coles.

      In January 2006, a grand jury in the Eastern District of Pennsylvania issued an

indictment charging Appellants, along with Coles and others, with various drug and

firearm-related offenses. Prior to trial, Campbell moved to suppress evidence seized

from him and his car following his arrest. The District Court held a hearing and denied

the motion. Following trial, a jury returned guilty verdicts against each Appellant in

December 2008. All three were convicted of conspiring to distribute cocaine and cocaine

base as well as other offenses related to the conspiracy. They moved for judgments of

acquittal pursuant to Federal Rule of Criminal Procedure 29, which motions were denied

by the Court.

      The District Court found that Campbell’s sentencing range under the United States

Sentencing Guidelines (“Guidelines”) was 360 months to life imprisonment. The Court

made two factual determinations—Campbell brandished a firearm and he was responsible

for at least 150 kilos of cocaine—that increased his mandatory minimum sentence. The

Court determined that a sentence below the advisory range was warranted and imposed a

term of imprisonment of 180 months on the drug counts, plus a consecutive term of 84

months for the brandishing of the firearm, for a total sentence of 264 months.

                                            3
       The Court initially determined that Cooper’s Guidelines range was 324 to 405

months and imposed a sentence of 324 months. In reaching this conclusion, the Court

made the factual finding that Cooper had been responsible for 4.5 kilos or more of

cocaine base, which mandated a statutory minimum sentence of 240 months. After

Cooper was sentenced, he received a sentencing reduction pursuant to 18 U.S.C.

§ 3582(c)(2). Cooper’s amended Guidelines range was 262 to 327 months, and the Court

ultimately sentenced him to 262 months.

       Brown’s Guidelines range was 360 months to life imprisonment. Because Brown

had two prior drug convictions, however, he faced a statutory mandatory sentence of life

imprisonment, and the Court imposed that sentence.

       Appellants filed timely notices of appeal.

II. Standard of Review

       We “review[] the District Court’s denial of a motion to suppress for clear error as

to the underlying factual findings and exercise[] plenary review of the District Court’s

application of the law to those facts.” United States v. Perez, 280 F.3d 318, 336 (3d Cir.

2002) (citing United States v. Riddick, 156 F.3d 505, 509 (3d Cir. 1998)). “‘A finding is

clearly erroneous when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.’” United States v. Price, 558 F.3d 270, 276–77 (3d Cir. 2009) (quoting

United States v. Pelullo, 173 F.3d 131, 135 (3d Cir.1999)).

       We normally review a district court’s evidentiary rulings for abuse of discretion.

United States v. Green, 617 F.3d 233, 239 (3d Cir. 2010). However, “[w]e review for

                                             4
plain error those claims that were not preserved in the district court.” United States v.

Boone, 279 F.3d 163, 174 n.6 (3d Cir. 2002) (citing United States v. Saada, 212 F.3d

210, 224 (3d Cir. 2000)). To meet this standard, “‘there must be (1) error, (2) that is

plain, and (3) that affects substantial rights. If all three conditions are met, [we] may then

exercise [our] discretion to notice a forfeited error, but only if (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.’” United

States v. Haywood, 363 F.3d 200, 206–07 (3d Cir. 2004) (quoting Johnson v. United

States, 520 U.S. 461, 467 (1997)).

       “On appeal from the grant or denial of a motion for judgment of acquittal, [we]

exercise[] plenary review and independently appl[y] the same standard as the district

court.” United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005) (citing United States v.

Coleman, 811 F.2d 804, 807 (3d Cir. 1987), and United States v. Jannotti, 673 F.2d 578,

598 (3d Cir. 1982) (en banc)). Applying that standard, “we . . . view the evidence in the

light most favorable to the government, and will sustain the verdict if any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.”

United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (quotation marks and citations

omitted).

       We exercise plenary review over the District Court’s interpretation of the

Guidelines, and review factual findings for clear error. United States v. Grier, 475 F.3d

556, 570 (3d Cir. 2007) (en banc).

III. Discussion

       A. Campbell

                                               5
       Campbell raises three principal challenges on appeal: (1) the Government

unlawfully searched his vehicle following his arrest in violation of the Fourth

Amendment; (2) the evidence was insufficient to support his conviction for conspiracy to

distribute cocaine and cocaine base; and (3) the Court incorrectly calculated his

Guidelines range and made factual findings that raised the statutory mandatory minimum

in violation of Alleyne, 133 S. Ct. at 2155.2 In Alleyne, the Supreme Court overruled

Harris v. United States, 536 U. S. 545 (2002), and extended the rule from Apprendi v.

New Jersey, 530 U.S. 466, 491-92 (2000)—that facts increasing punishment beyond the

statutory maximum must be found by a jury beyond a reasonable doubt— to mandatory

minimum sentences. See Alleyne, 133 S. Ct. at 2158. Under Alleyne, facts that increase a

statutory mandatory minimum sentence must also be found by a jury beyond a reasonable

doubt. Id.

       Campbell argues that the Court should have suppressed the five ounces of cocaine

found in the console of his car because he was securely detained away from the vehicle

when the search was conducted. At the time of the search, we had interpreted the


2
  In his supplemental brief, Campbell has raised several new arguments, though none is
persuasive. He claims that the District Court failed to rule on his pro se motion for a role
reduction pursuant to Guidelines § 3B1.2. However, he was represented by counsel at
sentencing, and in any event this issue can be considered at resentencing. See Abdullah v.
United States, 240 F.3d 683, 686 (8th Cir. 2001) (“A district court has no obligation to
entertain pro se motions filed by a represented party.”). Campbell also challenges the
sufficiency of the wiretap application. That claim is waived because he failed to raise it in
the District Court and it is otherwise without merit. See United States v. Berrios, 676
F.3d 118 (3d Cir. 2012). Campbell similarly raises two alleged Brady violations for the
first time before this Court, but those claims are also unpersuasive and do not approach
plain error. See United States v. Mota, 685 F.3d 644, 648 (7th Cir. 2012).

                                             6
Supreme Court’s decision in New York v. Belton, 453 U.S. 454 (1981), as holding that

“that the police may, incident to a lawful custodial arrest, search without a warrant the

passenger compartment of an automobile even though its passengers are standing outside

of it.” 3 United States v. Schecter, 717 F.2d 864, 868 (3d Cir. 1983). The District Court

determined that the search was lawful on the basis of that rule. While the Supreme Court

has subsequently rejected our broad reading of Belton in Arizona v. Gant, 556 U.S. 332

(2009), it has also held that the exclusionary rule does not prohibit the admission of

evidence obtained through a search conducted in reasonable reliance on then-binding

circuit court interpretations of Belton. Davis v. United States, 131 S. Ct. 2419 (2011). As

that is what happened here, the evidence obtained from the search of Campbell’s car was

admissible.

       Campbell next challenges the jury’s conspiracy conviction. “The essential

elements of a drug distribution conspiracy under 21 U.S.C. § 846 are: ‘(1) a shared unity

of purpose, (2) an intent to achieve a common goal, and (3) an agreement to work

together toward the goal.’” United States v. Iglesias, 535 F.3d 150, 156 (3d Cir. 2008)

(quoting United States v. Bobb, 471 F.3d 491, 494 (3d Cir. 2006)). At trial, the

Government submitted evidence of drugs possessed by Campbell and supplied by Coles,

tapes of telephone calls between Campbell and Coles, and testimony of other

3
 Campbell argues as well that the underlying arrest was unlawful. We are not persuaded.
A warrantless arrest is permissible provided there exists “probable cause to believe that a
criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146,
152 (2004). Prior to the arrest, a reliable informant had provided a detailed tip that
Campbell would be engaging in a large drug transaction at the time and place where he
was arrested. When the police approached Campbell to conduct an investigatory stop,
Campbell pointed a firearm at them. This created the requisite probable cause.
                                             7
coconspirators—all of which implicated Campbell as an active participant in the

conspiracy. On this record, a rational trier of fact easily could have found that the

essential elements of a drug conspiracy were satisfied beyond a reasonable doubt.4

       Finally, Campbell asks that we remand for resentencing. The Government

concedes that the District Court incorrectly calculated the Guidelines range applicable to

Campbell and that this error alone warrants remand. See United States v. Knight, 266

F.3d 203, 206 (3d Cir. 2011); United States v. Langford, 561 F.3d 205, 212 (3d Cir.

2008). We also remand for resentencing because the District Court made several factual

determinations5 that increased the statutory mandatory minimum sentence in violation of

the recent decision of the Supreme Court in Alleyne, 133 S. Ct. at 2155.6


4
  Campbell also contends that the District Court abused its discretion in denying his
motion for a new trial because the verdict was against the weight of the evidence.
“[E]ven if a district court believes that the jury verdict [was] contrary to the weight of the
evidence, it can order a new trial ‘only if it believes that there is a serious danger that a
miscarriage of justice has occurred—that is, that an innocent person has been
convicted.’” United States v. Silveus, 542 F.3d 993, 1004–05 (3d Cir. 2008) (quoting
United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002)). We see no reason to believe
that such a miscarriage has occurred.
5
  As the Government correctly notes, if the only error in Campbell’s sentence was the
Court’s drug quantity finding in violation of Alleyne, that error would likely be harmless
because the sentence was far greater than the mandatory minimum. However, in light of
the other errors, the Government has conceded that the drug quantity finding should be
vacated.
6
 Campbell also appeals the District Court’s application of a sentencing enhancement for
obstruction of justice, U.S.S.G. § 3C1.1. We have reviewed the record and do not
discern any clear error in the factual findings underlying the imposition of this sentencing
enhancement. Campbell seems to suggest that the District Court violated his
constitutional rights by calculating his Guidelines range and applying a Guidelines
enhancement for obstruction of justice on the basis of facts not found by the jury. This
argument is precluded by our prior decisions. See Grier, 475 F.3d at 564.
                                              8
       B. Cooper

       Cooper raises two issues relating to his sentencing: (1) the District Court violated

Alleyne by calculating his mandatory minimum sentence on the basis of facts that had not

been found by the jury beyond a reasonable doubt; and (2) the Court incorrectly refused

to grant a reduction to his offense level, pursuant to U.S.S.G. § 3B1.2(b), as a “minor

participant” in the criminal offense.7

       Like Campbell, Cooper argues that we must remand for resentencing because the

District Court made factual determinations that violated Alleyne, 133 S. Ct. at 2155.     In

this case, the jury found beyond a reasonable doubt that Cooper was responsible for

distributing a detectable amount of cocaine base. Because he had a prior drug conviction,

this finding resulted in a statutory maximum sentence of 30 years, but no mandatory

minimum sentence. 21 U.S.C. § 841(b)(1)(C). However, at Cooper’s sentencing hearing

the Court found by a preponderance of the evidence that Campbell was responsible for

the distribution of significantly more cocaine base, at least 4.5 kilograms. Combined




7
  In addition, Cooper contends that the District Court erred in holding that U.S.S.G.
§ 5K2.23—which provides that a downward departure may be appropriate if a defendant
has completed a term of imprisonment for a separate but related offense—did not apply
to his sentence. For this to occur, the related offenses must serve to increase the
defendant’s offense level. United States v. Parker, 512 F.3d 1037, 1040 (8th Cir. 2008);
United States v. DeCologero, 530 F.3d 36, 71 (1st Cir. 2008). Because neither of the
related offenses asserted did so in this case, we agree with the District Court that Cooper
was not eligible for a departure under this provision.
                                             9
with the prior conviction, this triggered a mandatory minimum sentence of 240 months.

21 U.S.C. § 841(b)(1)(A).8 This mandatory minimum violates Alleyne.

       The Government argues that, unlike Campbell, Cooper’s case need not be

remanded because, although the judicial determination violated Alleyne, it was harmless

in light of the sentence imposed. A remand is not necessary “[i]f the party defending the

sentence persuades the court of appeals that the district court would have imposed the

same sentence absent the erroneous factor . . . .” Williams v. United States, 503 U.S. 193,

203 (1992); see also Fed. R. Crim. P. 52(a). Like harmless error under Apprendi, a

district court’s factual determination that increases the statutory mandatory minimum

sentence in violation of Alleyne is harmless where it is shown beyond a reasonable doubt

that the factual findings had no effect on the actual sentence imposed. See United States

v. Vazquez, 271 F.3d 93, 98 (3d Cir. 2001) (en banc); see also United States v. Davis, 736

F.3d 783, 784-85 (8th Cir. 2013) (holding factual determination in violation of Alleyne to

be harmless error); United States v. Harakaly, 734 F.3d 88, 94 (1st Cir. 2013) (“Since

Alleyne is an extension of the Apprendi doctrine, the same [harmless error standard]

should apply to Alleyne errors.”) (collecting cases); United States v. Mack, 729 F.3d 594,

609 (6th Cir. 2013).

       Cooper points to no evidence that the District Court relied on the mandatory

minimum that resulted from its Alleyne-violating factual determination when it calculated


8
 Like Campbell, Cooper also makes the incorrect argument that the District Court
violated his constitutional rights by calculating his Guidelines range on the basis of facts
not found by the jury. See Grier, 475 F.3d at 564.

                                             10
his sentence. In contrast, the Government makes a strong showing that the Alleyne

violation was not relevant to the ultimate sentence imposed. Cooper’s initial Guidelines

range was 324-405 months’ imprisonment, far above the Alleyne minimum of 240

months. Based on this range, the District Court sentenced Cooper to 324 months’

imprisonment, the bottom of the Guidelines range but still some 84 months above the

Alleyne minimum. After the Sentencing Commission lowered the crack offense levels,

the District Court reduced Cooper’s sentence to 262 months, the bottom of his new

Guidelines range of 262 to 327 months’ imprisonment. Again, this sentence was above

the Alleyne minimum of 240 months. In this context, the Alleyne violation was harmless

because the statutory minimum sentence did not factor into the sentence determined by

the District Court.

       Cooper also argues that he was entitled to a reduction in his offense level as a

“minor participant” because the evidence at trial demonstrated that he was a street-level

dealer with no management role in the conspiracy and the jury found him responsible for

the distribution of only a small amount of cocaine base.9 As noted, however, the Court

found by a preponderance of the evidence that Cooper was responsible for distributing

significantly more cocaine base than did the jury. It also found that Cooper was involved

in the conspiracy on an almost daily basis (except for time he spent in jail) for several

years and that street-level sellers like Campbell were an integral part of the conspiracy’s




9
 Cooper claims that the District Court abused its discretion by not granting a downward
variance on these grounds. For the same reasons, we disagree.
                                             11
success. That Campbell was not a top-level manager of the conspiracy does not make

clearly erroneous the Court’s finding that he was more than a minor participant.

       C.         Brown

       Brown contends that (1) the District Court erred in admitting evidence of two prior

convictions for possession with intent to sell, and (2) it mistakenly denied his post-trial

motion to set aside the jury’s finding as to the drug amount for which he was responsible.

       Brown asserts that evidence of his prior convictions was inadmissible under

Federal Rule of Evidence 404(b). Because he never objected to the admission of such

evidence at trial, his appeal on this issue is subject to plain error review. Rule 404(b)

provides in pertinent part that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” We have held, however, that “intrinsic”

evidence—which includes evidence that “directly proves” the charged offense—is not

subject to Rule 404(b). United States v. Green, 617 F.3d 233, 248–49 (3d Cir. 2010)

(citation and quotation marks omitted). Both of the convictions were for drug

transactions that were alleged in the conspiracy count as overt acts committed in

furtherance of the conspiracy. As such, evidence of the convictions directly proved the

charged offense, and was not subject to Rule 404(b). Moreover, even if evidence of

Brown’s convictions were subject to this Rule, its admission did not seriously affect the

fairness, integrity, or public reputation of judicial proceedings, and thus is not reversible

as plain error.



                                              12
       Brown raises one other issue—the sufficiency of the evidence supporting his

conspiracy conviction. As noted, the Court instructed the jury to decide beyond a

reasonable doubt the amount of cocaine base for which Brown was responsible. On the

basis of that instruction, the jury found that that Brown would have reasonably foreseen

that the conspiracy distributed 50 grams or more of cocaine base. In conjunction with

Brown’s two prior convictions for drug offenses, this finding triggered a statutory

mandatory sentence of life imprisonment. 21 U.S.C. § 841(b)(1)(A). Evidence

submitted at trial showed that the conspiracy distributed up to 50 grams a week at its

Cecil Street operation, where Brown was a street-level seller for an extended period of

time. Even if he were unaware of the operation’s extent, we cannot say that a reasonable

trier of fact could find that Brown should not have reasonably foreseen that the

conspiracy would result in the total distribution of 50 grams or more of cocaine base.

                                       * * * * *

       For these reasons, we affirm the convictions and sentences of Cooper and Brown,

and we affirm the conviction of Campbell. We vacate Campbell’s sentence and remand

for resentencing consistent with this opinion.




                                            13